Citation Nr: 1103960	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  03-36 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for hepatitis C and 
chronic liver disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1964, 
and from October 1965 to December 1976.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a March 2002 rating 
decision of the VA Regional Office in Waco, Texas.

The case was remanded by the Board in June 2006 and February 
2008.  


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service connection 
for hepatitis C was denied in a May 2001 decision.  He did not 
appeal.

2.  The evidence received since the May 2001 decision is 
cumulative or redundant of evidence previously of record.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision that denied the claim of 
entitlement to service connection for the hepatitis C is final. 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 
(2010).

2.  The evidence received subsequent to the May 2001 rating 
decision is not new and material and the appellant's claim of 
entitlement to service connection for hepatitis C is not 
reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen the claim of entitlement to service 
connection for hepatitis such that service connection may be 
granted.  He asserts that he has never engaged in any of the 
usual risk factors for transmission of the disease.  The Veteran 
maintains that the only incident he could recall that might have 
exposed him to hepatitis C was when he shared blood with a fellow 
solder after they lacerated their wrists in a 'blood brothers' 
loyalty oath while in Vietnam.  He contends that he found out 
later that the soldier was a drug user for which he was 
discharged from service.  The appellant and his representative 
aver that service records evidencing treatment for a left arm 
laceration in 1973 is proof of this assertion.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) clarified VA's duty 
to notify in the context of claims to reopen.  In this regard, VA 
must both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id. at 486.

Here, the appellant was sent letters dated in June 2006 and July 
2010 that informed him of what evidence was required to reopen 
the claim.  The Board observes that the duty to notify the 
appellant was not fully satisfied prior to the initial 
unfavorable decision on the claim.  However, such notice errors 
may be cured by issuance of a fully compliant notice, followed by 
readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Although fully competent notice was not 
sent before the initial RO decision in this matter, the Board 
finds that this was not prejudicial to the appellant because the 
actions taken by VA essentially cured the initial lack of 
adequate notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
RO also readjudicated the matter in an August 2010 supplemental 
statement of the case after adequate notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to decide the appeal as the timing error does not affect 
the essential fairness of the adjudication. See Bernard v. Brown, 
4 Vet. App. 384 (1993). 

Notification that included information pertaining to a disability 
rating and an effective date for the award if service connection 
were granted has also been sent to the appellant.  In this case, 
however, service connection is being denied. Therefore, no rating 
or effective date will be assigned with respect to the claimed 
condition. See Dingess. The Board thus finds that adequate notice 
has been provided.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  VA clinical records dating back 1977 have been received 
in support of the claim.  The case was remanded by the Board for 
further development in June 2006 and February 2008.  The record 
reflects that efforts to retrieve VA clinical data from Long 
Beach, California through the latter remand were met with a 
negative response for which a formal finding of unavailability 
records has been included in the claims folder.  The Board 
observes, however, that extensive Long Beach VA records dated 
between 1977 and 1992 are already of record.  As well, the 
appellant's statements and submissions in support of the claim 
have been carefully considered.  The whole of the record has been 
reviewed in detail. 

The appellant has not been afforded a VA examination. See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, 
38 C.F.R. § 3.159(c)(4)(iii) (2010) precludes a VA examination 
when a new and material claim is not reopened such as in this 
case.

The Board is satisfied that the RO has complied with the duty-to-
assist-requirements of the VCAA and the implementing regulations.  
The record does not otherwise indicate any additional existing 
evidence that is able to be secured for a fair adjudication of 
the claim that has not been obtained.  The Board thus finds that 
all development has been accomplished to the extent possible with 
respect to the claim and that appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  No further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claim. See 38 U.S.C.A. § 5103A (a) (2); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  The claim is 
ready to be considered on the merits.



Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

Factual Background and Legal Analysis

Service connection for hepatitis C was denied by originating 
agency rating decisions in May 2000 and June 2000, on the basis 
that the claim was not well grounded.  The appellant attempted to 
reopen the claim in an application received in July 2000.  That 
application was denied in a May 2001 rating decision.  The 
appellant was notified of this decision by letter dated in May 
2001 but did not appeal.  

The evidence at the time of the May 2001 RO decision included 
service treatment records.  In March 1973, it was recorded that a 
two-inch long laceration on the left arm from a dog bite was 
cleaned and dressed.  The Veteran received follow-up for such 
through April 1973 where it was again indicated that this had 
been the result of a dog bite.  In July 1976, he was treated for 
an almost two-inch long cut on the right thumb.  When examined in 
June 1976 for discharge from service, the abdomen and viscera 
were evaluated as normal and no pertinent defects were noted.  

Post service, extensive VA clinical records dated between 1977 
and 1992 reflect that the appellant was treated as an inpatient 
and outpatient at the Long Beach, California VA for multiple 
complaints and disorders.  There was no mention of hepatitis C.  
The results of laboratory studies conducted during that time 
frame did not refer to hepatitis.  He was also afforded VA 
examinations in 1977, 1980, 1981, 1984, 1985, and 1988; the 
reports of which show no reference to hepatitis.  A Hampton, 
Virginia VA outpatient clinic record dated in May 1998 indicated 
that the Veteran had chronic hepatitis C.  

As the Veteran did not initiate an appeal of the May 2001 
decision (see 38 C.F.R. § 20.200 (2010)), it is final as to the 
evidence then of record, and is not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  However, VA 
may reconsider a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of a veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).]

Where new and material evidence is received prior to the 
expiration of the appeal period, or prior to the appellate 
decision if a timely appeal has been filed, it will be considered 
as having been filed in connection with the claim which was 
pending at the beginning of the appeal period.  38 C.F.R. § 
3.156.  

The Veteran requested to have the previously denied claim 
reopened in July 2001.  
The regulation which defines new and material evidence was 
amended in 2001 and is applicable to claims to reopen filed on or 
after August 29, 2001. See 66 Fed. Reg. 45620 (2001).  The 
amended version of 38 C.F.R. § 3.156 does not apply in the 
instant case as the appellant's claim to reopen was received 
before August 2001.  New and material evidence prior to August 
29, 2001 is defined in 38 C.F.R. § 3.156(a) (2001) as being 
evidence not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.  In determining whether 
evidence is new and material, the "credibility of the evidence is 
to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Evidence received into the record upon the appellant's attempt to 
reopen the claim in July 2001 consists of VA outpatient records 
dating from 2000 reflecting continuing treatment for various 
complaints and disorders, including hepatitis C with history of 
failed Interferon therapy at the Hampton, Virginia VA.  
Statements in support of the claim were received from the Veteran 
and his wife.  He primarily avers that he might have contracted 
hepatitis C as the result of a blood loyalty oath with another 
soldier in Vietnam.  Received in February 2004 were articles 
retrieved from the Internet pertaining to veterans and hepatitis 
C.

The Board has considered all of the additional information 
received since the May 2001 RO rating decision and finds that it 
is merely duplicative and/or cumulative of prior evidence in the 
record relative to the claim of service connection for hepatitis 
C.  Information that is merely cumulative of other evidence in 
the record cannot be "new and material" even if it was not 
previously before agency decision makers. See 38 C.F.R. 
§ 3.156(a), Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

The appellant has submitted evidence showing that he continues to 
be treated for hepatitis C that he attributes to service or an 
incident therein.  However, these facts were previously of 
record.  Therefore, such evidence is cumulative.  The information 
obtained from the Internet primarily relates to the historical 
and statistical incidence of hepatitis C in the veteran 
demographic and possible modes of transmission.  The articles are 
generic and are not specific to facts of this case.  Such 
evidence is therefore not so significant that it must be 
considered to fairly decide the claim.  

The statements received in support of the claim are cumulative 
because they only provide a theory of entitlement based on facts 
in service previously known to VA.  In summary, the evidence 
added to the record since the last final denial of the claim in 
May 2001 is cumulative and does not provide a basis to reopen the 
claim of entitlement to service connection for the hepatitis C. 
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The application to 
reopen the claim must therefore be denied.


ORDER

The application to reopen the claim of entitlement to service 
connection for hepatitis C is denied. 



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


